--------------------------------------------------------------------------------





	NUMBER 13-13-00552-CV

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG 

914400000

NOLANA OPEN MRI CENTER, INC., 	APPELLANT,

	V.

GUILLERMO R. PECHERO, M.D.,
RUBEN D. PECHERO, M.D., AND
MAPLESTAR ORTHOPEDICS, P.A.,	APPELLEES.
	
914400000

	On appeal from the 93rd District Court
	of Hidalgo County, Texas.

914400000

	ORDER OF ABATEMENT

	Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam



On February 27, 2014, appellees, Guillermo R. Pechero, M.D., Ruben D. Pechero, M.D., and Maplestar Orthopedics, P.A., filed a motion to show authority through which they contend that counsel for appellant lacks the authority to bring this appeal.  On March 13, 2014, appellant filed a response to the motion, and, on March 19, 2014, appellees filed a reply brief in support of their motion to show authority.  
The Court ABATES this matter and REMANDS it to the trial court in order for the trial court to consider the foregoing matters regarding the legal authority of appellant's counsel to act as attorney of record for appellant and to file a notice of appeal on its behalf.  The trial court is ordered to immediately cause notice to be given and conduct a hearing on this matter.  The trial court shall make and file appropriate findings of fact and conclusions of law and cause them to be included in a clerk's record; cause the hearing to be transcribed and included in a reporter's record; and have these records forwarded to the Clerk of this Court within thirty days from the date of this order.  If the trial court requires additional time to comply, the trial court should so notify the Clerk of this Court.  
If the parties to this appeal wish to provide this Court with any briefing regarding the trial court's findings and conclusions, any such briefing will be due in this Court within ten days after rendition of those findings and conclusions.
Appellees' motion to show authority will be CARRIED WITH THE CASE pending receipt of the foregoing records and briefing, if any, and further order of the Court.  
	IT IS SO ORDERED.
PER CURIAM
Delivered and filed the
1[st] day of April, 2014.